DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION DISCLOSURE STATEMENT
The information disclosure statements (IDS) submitted on 01 March 2019 and 13 August 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the Examiner.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9-10, 15, 18-19, 24, and 27 are rejected under 35 U.S.C. § 103 as being unpatentable over Smith et al., US 2010/0103989 (hereinafter “SMITH”) in view of RAAB, Green Mountain Radio Research Company, "Spread-Spectrum Loran (Loran-E)", The Wild Goose Association, Proceedings of the Eleventh Annual Technical Symposium, Washington DC, October 13-15, 1982, pp.1-170 (hereinafter “RAAB”).

Re claim 1, SMITH discloses a long range navigation system ([0057] – theater positioning system (TPS)) comprising: 
a plurality of radio frequency (RF) transmitter stations at fixed geographical locations ([0065] – TPS transmitters 701 deployed in at regularly spaced locations), each RF transmitter station comprising:
an RF transmitter ([0071-0073] – TPS transmitter), and 
an RF modulator coupled to said RF transmitter and configured to generate a direct sequence spread spectrum (DSSS) RF signal spectrally shaped at the nominal 100 KHz center frequency ([0071] – TPS transmitters 
a plurality of movable RF receiver units ([0070] – TPS ground-based receivers; [0058] – TPS receiver is in the mobile user unit), each movable RF receiver unit comprising 
an RF receiver ([0074-0077] – receiver implementation), and 
a demodulator coupled to said RF receiver and configured to demodulate the DSSS RF signal to determine a position of said movable RF receiver unit ([0074-0077] – in receiver implementation, an extended Costas loop circuit provides spread-spectrum demodulation to calculate the user’s position).
SMITH fails to explicitly disclose generating a direct sequence spread spectrum (DSSS) RF signal being spectrally shaped so that 99% of power from said RF transmitter is within the frequency range of 90-110 kHz. 
However, RAAB, in the same or in a similar field of endeavor, teaches generating a direct sequence spread spectrum (DSSS) RF signal ([p.10/col.1] – Loran-E signal generated using spread spectrum technique of PN modulation comprising a chipping rate) being spectrally shaped so that 99% of power from an RF transmitter is within the frequency range of 90-110 kHz ([p.7/col.2] – proposed signal shaped with not more than 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the long range navigation system of SMITH to include the particular RF signal generation of RAAB.  One would have been motivated to do so in order to provide radio navigation system advantages including, high accuracy, wide coverage, and reduced power requirements yielding cost savings (see RAAB [p.12/col.2]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, RAAB merely teaches that it is well-known to generate a particularly DSSS RF signal in a navigation system.  Since both SMITH and RAAB disclose similar long range RF navigation systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 6, SMITH/RAAB renders obvious the system of claim 1, as shown above.  SMITH further discloses wherein said RF modulator is configured to implement quadrature phase shift keying (QPSK) ([0073] – SOQPSK-modulated digital output from the FPGA chip of the transmitter).

Re claim 9, SMITH/RAAB renders obvious the system of claim 1, as shown above.  SMITH further discloses wherein at least one of said movable RF receiver units comprises a legacy RF demodulator cooperating with said RF receiver ([0128] – combined TPS/LORAN-C receiver with LORAN-C decoder channel and TPS demodulator 2306).
SMITH fails to explicitly disclose wherein each RF transmitter station further comprises a legacy RF modulator cooperating with said RF transmitter to generate legacy eLORAN signals. 
However, RAAB, in the same or in a similar field of endeavor, teaches wherein an RF transmitter station further comprises a legacy RF modulator cooperating with said RF transmitter to generate legacy eLORAN signals ([p.11/col.2] – compatible transmissions may include simultaneous operation of LORAN-E and LORAN-C signals).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the long range navigation system of SMITH to include the particular legacy eLORAN signal transmission of RAAB.  One would have been motivated to do so in order to provide radio navigation system advantages including, high accuracy, wide coverage, and reduced power requirements yielding cost savings (see RAAB [p.12/col.2]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, RAAB merely teaches that it is well-known to generate a legacy eLORAN RF signal in a navigation system.  Since both SMITH and RAAB disclose similar long range 

Re claims 10/19, 15/24, and 18/27, Applicant recites claims of the same or substantially the same scope as claims 1, 6, and 9, respectively.  Accordingly, claims 10/19, 15/24, and 18/27 are rejected in the same or substantially the same manner as claims 1, 6, and 9, respectively.
Claims 2-4, 11-13, and 20-22 are rejected under 35 U.S.C. § 103 as being unpatentable over SMITH/RAAB in further view of PASUPATHY, "Minimum Shift Keying: A Spectrally Efficient Modulation", IEEE Communications Magazine, vol. 17, no. 4, 07/1979, pp. 14-22 (hereinafter “PASUPATHY”).

Re claim 2, SMITH/RAAB renders obvious the system of claim 1, as shown above.  SMITH fails to explicitly disclose wherein said RF modulator is configured to implement minimum shift keying (MSK).
However, PASUPATHY, in the same or in a similar field of endeavor, teaches an RF modulator configured to implement minimum shift keying (MSK) ([p.19/col.2] – MSK transmitter modulator to generate a signal).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the long range navigation system of SMITH to include the particular signal modulation technique of PASUPATHY.  One would have been motivated to do so in order to provide spectral efficiency, good error rate performance, and easy synchronization (see PASUPATHY [p.14]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, PASUPATHY merely teaches that it is well-known to use MSK techniques in an RF system.  Since both SMITH and PASUPATHY disclose similar RF transmission systems, one of ordinary skill in the art would recognize that the 

Re claim 3, SMITH/RAAB renders obvious the system of claim 1, as shown above.  SMITH fails to explicitly disclose wherein said RF modulator is configured to implement phase shift keying (PSK).
However, PASUPATHY, in the same or in a similar field of endeavor, teaches an RF modulator configured to implement phase shift keying (PSK) ([p.15/col.1] – PSK signal transmission modulation technique).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the long range navigation system of SMITH to include the particular signal modulation technique of PASUPATHY.  One would have been motivated to do so in order to provide spectral efficiency, good error rate performance, and easy synchronization (see PASUPATHY [p.14]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, PASUPATHY merely teaches that it is well-known to use PSK techniques in an RF system.  Since both SMITH and PASUPATHY disclose similar RF transmission systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Re claim 4, SMITH/RAAB renders obvious the system of claim 1, as shown above.  SMITH fails to explicitly disclose wherein said RF modulator is configured to implement binary phase shift keying (BPSK).
However, PASUPATHY, in the same or in a similar field of endeavor, teaches an RF modulator configured to implement binary phase shift keying (BPSK) ([p.15/col.1] – binary PSK signal transmission modulation technique).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the long range navigation system of SMITH to include the particular signal modulation technique of PASUPATHY.  One would have been motivated to do so in order to provide spectral efficiency, good error rate performance, and easy synchronization (see PASUPATHY [p.14]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, PASUPATHY merely teaches that it is well-known to use binary PSK techniques in an RF system.  Since both SMITH and PASUPATHY disclose similar RF transmission systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claims 11-13 and 20-22, Applicant recites claims of the same or substantially the same scope as claims 2-4, respectively.  Accordingly, claims 11-13 and 20-22 are rejected in the same or substantially the same manner as claims 2-4, respectively. 
Claims 5, 14, and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over SMITH/RAAB/PASUPATHY in further view of PURBA ET AL., "The Effect of Pulse Shaping QPSK on Bandwidth Efficiency", New Mexico State University, NMSU-ECE-97-009, 06/1997, pp.1-80 (hereinafter “PURBA”).

Re claim 5, SMITH/RAAB/PASUPATHY renders obvious the system of claim 4, as shown above.  SMITH fails to explicitly disclose wherein said RF modulator is configured to further implement a root-raised-cosine filtering.
However, PURBA, in the same or in a similar field of endeavor, teaches an RF modulator configured to further implement a root-raised-cosine filtering ([p.19] – square root raised cosine (SRRC) filter for RF signal).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the long range navigation system of SMITH to include the particular signal filtering technique of PURBA.  One would have been motivated to do so in order to eliminate interference (see PURBA [p.10]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, PURBA merely teaches that it is well-known to apply a root-raised-cosine-filter to a RF signal for spectrum shaping.  Since both SMITH and PURBA disclose similar RF signal shaping systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed 

Re claims 14 and 23, Applicant recites claims of the same or substantially the same scope as claim 5.  Accordingly, claims 14 and 23 are rejected in the same or substantially the same manner as claim 5. 
Claims 7, 16, and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over SMITH/RAAB in further view of PURBA.

Re claim 7, SMITH/RAAB renders obvious the system of claim 6, as shown above.  SMITH fails to explicitly disclose wherein said RF modulator is configured to further implement a root-raised-cosine filtering.
However, PURBA, in the same or in a similar field of endeavor, teaches an RF modulator configured to further implement a root-raised-cosine filtering ([p.19] – square root raised cosine (SRRC) filter for RF signal).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the long range navigation system of SMITH to include the particular signal filtering technique of PURBA.  One would have been motivated to do so in order to eliminate interference (see PURBA [p.10]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, PURBA merely teaches that it is well-known to apply a root-raised-cosine-filter to a RF signal for spectrum shaping.  Since both SMITH and PURBA disclose similar RF signal shaping systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Re claims 16 and 25, Applicant recites claims of the same or substantially the same scope as claim 7.  Accordingly, claims 16 and 25 are rejected in the same or substantially the same manner as claim 7.  
Claims 8, 17, and 26 are rejected under 35 U.S.C. § 103 as being unpatentable over SMITH/RAAB in further view of Offermans et al., US 2019/0377055 (hereinafter “OFFERMANS”).

Re claim 8, SMITH/RAAB renders obvious the system of claim wherein each RF transmitter station comprises encryption circuitry cooperating with said RF modulator; and wherein at least one of said movable RF receiver units comprises decryption circuitry cooperating with said RF demodulator.
However, PURBA, in the same or in a similar field of endeavor, teaches wherein each RF transmitter station comprises encryption circuitry cooperating with said RF modulator ([0101-0102] – signal may be encrypted by eLoran encoder and transmitted by the transmitter); and wherein at least one of said movable RF receiver units comprises decryption circuitry cooperating with said RF demodulator ([0107-0109] – receiver can have built-in encryption key to decrypt transmitted message).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the long range navigation system of SMITH to include the encryption/decryption techniques of OFFERMANS.  One would have been motivated to do so in order to provide private eLoran services resistant to disruptions (see OFFERMANS [0020]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, OFFERMANS merely teaches that it is well-known to apply encryption/decryption 

Re claims 17 and 26, Applicant recites claims of the same or substantially the same scope as claim 8.  Accordingly, claims 17 and 26 are rejected in the same or substantially the same manner as claim 8.  
CONCLUSION
The Examiner would like to make Applicant aware of prior art references, not relied upon in this action, but pertinent to Applicant’s disclosure.  They are as follows:
US 2012/0086606, Mathews et al. – mobile navigation device using various shift keying modulation techniques

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is (571)272-2215.  The Examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information https://ppair-my.uspto.gov/pair/PrivatePair. 


R/S, 


/TMH3/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648